Case 1:18-cv-00462-MN Document 127 Filed 04/18/19 Page 1 of 6 PageID #: 2706



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    GAVRIELI BRANDS LLC, a California    )
    Limited Liability Company,           )
                                         )
                       Plaintiff,        )
                  v.                     )
                                         )            C.A. No. 18-462 (MN)
    SOTO MASSINI (USA) CORP., a Delaware )
    Corporation, and THOMAS PICHLER, an )
    individual,                          )
                                         )
                       Defendants.       )

                                   MEMORANDUM ORDER

         At Wilmington this 18th day of April 2019:

         Having reviewed the briefing submitted by the parties regarding Plaintiff’s various motions

in limine (“MIL”) and having heard oral argument regarding the same during the April 16, 2019

pretrial conference, 1 IT IS HEREBY ORDERED that:

         1.     Plaintiff’s MIL #1 seeking to preclude Defendants from using lay witnesses to offer

expert testimony and to preclude Ms. Adriana Giraldo from offering any testimony at trial is

GRANTED IN PART and DENIED IN PART. (See D.I. 119-11 at pgs. 2-5 and 9-11 of 87). To

the extent that Defendants seek to offer expert testimony through Mr. Thomas Pichler and

Ms. Giraldo at trial, the Court finds that Defendants are precluded from doing so. Defendants did

not disclose either of these individuals (or anyone else) as expert witnesses pursuant to Federal

Rule of Civil Procedure 26(a)(2). Based on argument at the pretrial conference, however, it

appears that Defendants are only planning to offer testimony from these witnesses based on their

personal knowledge or perceptions. As to Mr. Pichler, he will be permitted to testify based on his




1
         The Court granted Plaintiff’s MIL #3 at the pretrial conference.
Case 1:18-cv-00462-MN Document 127 Filed 04/18/19 Page 2 of 6 PageID #: 2707



percipient experiences, but he cannot offer testimony that would be considered expert opinion –

e.g., who an ordinary observer is, whether the accused product infringes, who an ordinary designer

is, whether the patents are invalid over the prior art, whether a design qualifies for trade dress, etc.

        As to Ms. Giraldo, Defendants never disclosed her pursuant to Federal Rule of Civil

Procedure 26(a)(1) and, in response to Plaintiff’s request to depose Ms. Giraldo, Defendants’

counsel apparently represented that “[s]he manages nothing related to the business, and has only

done work for the business on rare occasions as the wife of the principal, nothing more.” (D.I. 119

¶ 28). Nevertheless, Defendants offered potential dates for Ms. Giraldo’s deposition, but for

reasons that are not entirely clear, no deposition ultimately occurred. Moreover, at the pretrial

conference, Mr. Pichler explained that Ms. Giraldo did, in fact, play a role in the business from the

beginning. Based on the present (and unusual) record, the Court is not prepared at this time to

preclude her from testifying at trial. That being said, Defendants failed to comply with the

disclosure requirements of the Federal Rules. To cure the prejudice from Defendants’ failure,

Plaintiff will be given the opportunity to depose Ms. Giraldo before trial begins. Defendants shall

make Ms. Giraldo available for deposition in Delaware on or before April 25, 2019 (or some other

place and time that is mutually agreeable to the parties).           Moreover, consistent with the

representation by Defendants’ counsel at the pretrial conference, any testimony offered by

Ms. Giraldo will be limited to her personal knowledge of “the Massini shoes, what they do . . .

what the aspect of the design are, how they feel, what the purpose of them is . . . [to] inform the

jury about what these shoes are all about.” That is, Ms. Giraldo’s testimony will be limited to the

development and features of the accused product, and Defendants are precluded from offering

testimony from her regarding any shoes that Defendants contend existed in the prior art.




                                                   2
Case 1:18-cv-00462-MN Document 127 Filed 04/18/19 Page 3 of 6 PageID #: 2708



        2.      Plaintiff’s MIL #2 seeking to preclude Defendants from presenting prior art not

found in their invalidity contentions and to preclude Defendants from presenting certain prior art

that has not been sufficiently corroborated is GRANTED IN PART and DENIED IN PART.

(See D.I. 119-11 at pgs. 12-15 of 87). It is generally the rule in this District that a party must fairly

disclose its invalidity theories and supporting evidence during discovery in order to present the

same at trial. A necessary corollary of that rule is that invalidity contentions must disclose the

prior art that a party intends to use in presenting its invalidity defenses. Defendants are therefore

precluded from relying on any prior art that was not cited in their invalidity contentions, with the

exception of the Camper Shoe. 2 The Camper Shoe does not appear in Defendants’ invalidity

contentions but was cited in Defendants’ opposition to Plaintiff’s motion for a temporary

restraining order (“TRO”). Although the Court is generally unpersuaded by Defendants’ argument

that they should be allowed to present art cited only in their TRO opposition, the Court finds that

the Camper Shoe is a different matter. Mr. Pichler brought a physical sample of the Camper Shoe




2
        Defendants argue that “prior art” from their TRO opposition should be considered fairly
        disclosed and allowed at trial. The Court is not persuaded. Most of those references are
        undated images lacking any reliable indication that the images (or the shoes depicted) were
        available in the prior art. Moreover, Defendants omitted those references from their
        invalidity contentions, which were served several months after the TRO was denied.
        Indeed, Defendants did not even include a statement that their invalidity contentions
        incorporated all references relied upon in connection with the TRO. The Court finds that
        it was not unreasonable for Plaintiff to assume that the references used to oppose the TRO
        were no longer part of Defendants’ invalidity case when they failed to reappear in the
        invalidity contentions. See, e.g., Vehicle IP, LLC v. Werner Enterprises, Inc., No. 10-503-
        SLR, 2013 WL 4786119, at *3 (D. Del. Sept. 9, 2013) (precluding defendants from relying
        on prior art system at trial where that system was previously disclosed in discovery but
        removed from final invalidity contentions). Plaintiff would thus suffer prejudice if
        Defendants were permitted to present these TRO references as part of their invalidity case
        at trial, and with trial just ten days away, the prejudice to Plaintiff cannot be cured. See
        Meyers v. Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904 (3d Cir. 1977)
        (providing factors to weigh in determining whether to exclude evidence), overruled on
        other grounds, Goodman v. Lukens Steel Co., 777 F.2d 133 (3d Cir. 1985).


                                                   3
Case 1:18-cv-00462-MN Document 127 Filed 04/18/19 Page 4 of 6 PageID #: 2709



to his deposition and Plaintiff had the opportunity to ask questions about that shoe and Mr.

Pichler’s knowledge of its design and public availability. Under these circumstances, the Court

finds that the Camper Shoe was timely disclosed and Plaintiff would not be prejudiced if

Defendants are permitted to rely on it as part of their invalidity defense at trial.

       Plaintiff also requests that Defendants be precluded from presenting prior art that has not

been sufficiently corroborated. Defendants contend that the patents-in-suit are invalid because,

inter alia, Plaintiff’s first edition Tieks shoe was on sale and/or in public use in the United States

more than a year before Plaintiff filed the applications that issued as the patents-in-suit.

Defendants plan to offer testimony from Mr. Pichler to support their contention that first edition

Tieks were publicly available before the critical date. Where, as here, an accused infringer

contends that a patent is invalid because the invention was on sale or in public use before the

critical date, oral testimony of one witness alone is insufficient to render the patent invalid. See

Finnigan Corp. v. Int’l Trade Comm’n, 180 F.3d 1354, 1369 (Fed. Cir. 1999) (“[C]orroboration is

required of any witness whose testimony alone is asserted to invalidate a patent, regardless of his

or her level of interest.”). Defendants apparently want to corroborate Mr. Pichler’s testimony with

information obtained from the Wayback Machine 3 and with testimony from Plaintiff’s witnesses.

       Setting aside corroboration, the Court finds that there is a separate issue of authentication

under Federal Rule of Evidence 901 with respect to Defendants’ proposed evidence from the

Wayback Machine. Other courts have found that screenshots obtained from the Wayback Machine

must be authenticated by an employee of the Internet Archive. See, e.g., Specht v. Google, 758 F.

Supp. 2d 570, 580 (N.D. Ill. 2010); Audi AG v. Shokan Coachworks, Inc., 592 F. Supp. 2d 246,




3
       The Wayback Machine is a digital library maintained by the Internet Archive, a nonprofit
       organization. See http://web.archive.org/.


                                                   4
Case 1:18-cv-00462-MN Document 127 Filed 04/18/19 Page 5 of 6 PageID #: 2710



278 (N.D.N.Y. 2008). Similarly, the Third Circuit has upheld authentication of Wayback Machine

screenshots where they were accompanied by testimony of someone who explained the

functionality and reliability of the Wayback Machine. See United States v. Bansal, 663 F.3d 634,

667 (3d Cir. 2011) (screenshots properly authenticated where “government called a witness to

testify about how the Wayback Machine website works and how reliable its contents are . . . and

compared the screenshots with previously authenticated and admitted images from [defendant’s]

website”). This Court generally agrees that, to satisfy the requirements of Rule 901, screenshots

from the Wayback Machine must be authenticated by an Internet Archive employee or another

individual with experience in its operation and reliability.

       To further complicate matters here, Defendants are not even attempting to use screenshots

from the Wayback Machine. Instead, Defendants only have filenames of images obtained from

the Wayback Machine, 4 which they are attempting to match to images obtained from Plaintiff’s

current website. The ultimate goal of this exercise is to argue that the present-day images of the

Tieks shoes are the same images that were obtained from the Wayback Machine (and thus those

images were on Tiek’s website prior to the critical date). Defendants have not indicated to the

Court that they will authenticate this evidence with anything other than Mr. Pichler’s testimony,

which is insufficient. Defendants will be given an opportunity to attempt to authenticate the

information obtained from the Wayback Machine outside the presence of the jury. The Court will

hold a hearing specifically to address this issue of authentication before the jury is brought in on

the day of trial that Defendants propose to offer the Wayback Machine information into evidence.




4
       To be clear, Defendants do not have actual images of the first edition Tieks from
       screenshots from the Wayback Machine.


                                                  5
Case 1:18-cv-00462-MN Document 127 Filed 04/18/19 Page 6 of 6 PageID #: 2711



       That being said, Mr. Pichler will be permitted to testify as to his personal knowledge (if

any) of first edition Tieks being on sale or in public use prior to the critical date. Although the law

is clear that his testimony alone is insufficient to invalidate the patents-in-suit, Defendants should

at least be given an opportunity to attempt to corroborate that testimony at trial (e.g., with

Plaintiff’s own witnesses as Defendants proposed).




                                                       The Honorable Maryellen Noreika
                                                       United States District Judge




                                                  6
